Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 1 of 17 PageID #: 1447




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------- x
  YURY GOKHBERG,                                             :
                                                             :   MEMORANDUM AND ORDER
                                          Plaintiff,         :     17-cv-00276 (DLI)(VMS)
                                                             :
                         -against-                           :
                                                             :
  PNC BANK, NATIONAL ASSOCIATION,                            :
                                                             :
                                          Defendant.         :
  ---------------------------------------------------------- x

  DORA L. IRIZARRY, United States District Judge:

          On November 29, 2016, Plaintiff Yury Gokhberg (“Plaintiff”) filed this action, alleging

  retaliation under the New York State Human Rights Law (“NYSHRL”) and New York City

  Human Rights Law (“NYCHRL”) by his then employer, PNC Bank, N.A. (“PNC” or

  “Defendant”), in New York State Supreme Court, Kings County. See, generally, Notice of

  Removal, Docket (“Dkt.”) Entry No. 1. On January 18, 2017, Defendant timely and properly

  removed the action to this Court based on diversity, pursuant to 28 U.S.C. § 1332. Id.

          Following the close of discovery and unsuccessful mediation, Defendant moved for

  summary judgment. See, Def.’s Notice of Mot. for Summ. J., Dkt. Entry No. 25; Def.’s Mem. of

  Law in Supp. of Mot. for Summ. J. (“Def. Mem.”), Dkt. Entry No. 26; Def.’s Local Rule 56.1

  Statement of Material Facts in Supp. of Mot. for Summ. J. (“Def. 56.1”), Dkt. Entry No. 27.

  Plaintiff opposed the motion. See, Pl.’s Mem. of Law in Opp’n to Def.’s Mot. for Summ J. (“Pl.

  Opp’n”), Dkt. Entry No. 28; Pl.’s Local Rule 56.1(b) [sic] Counter Statement of Material Facts

  (“Pl. 56.1”), Dkt. Entry No. 29. Defendant replied. See, Def.’s Resp. to Pl.’s Local Rule 56.1

  Counterstatement of Material Facts (“Def. 56.1 Reply”), Dkt. Entry No. 30; Def.’s Reply to Pl.’s
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 2 of 17 PageID #: 1448




  Opp’n to Def.’s Mot. for Summ. J. (“Def. Reply”), Dkt. Entry No. 31. For the reasons set forth

  below, Defendant’s motion is granted.

                                            BACKGROUND

         The following facts are taken from the parties’ Local Civil Rule 56.1(a) statements,

  affidavits, and exhibits. Unless otherwise noted, these facts are not in dispute. As it must, the

  Court has considered only facts recited by Plaintiff and Defendant in their respective Rule 56.1(a)

  statements and responses that are established by admissible evidence and disregarded conclusory

  allegations and legal arguments contained therein. See, Holtz v. Rockefeller & Co., 258 F.3d 62,

  73 (2d Cir. 2001) (“[W]here there are no[] citations or where the cited materials do not support the

  factual assertions in the [s]tatements, the Court is free to disregard the assertion.”) (internal

  quotation marks and citations omitted).

         Plaintiff worked as a mortgage loan officer for Defendant from April 2011 until his

  termination in May 2015. Def. 56.1 at ¶ 1. During his employment, Defendant maintained a Code

  of Business Conduct and Ethics (the “COBE”). Id. at ¶ 4. The COBE required PNC employees,

  inter alia, to “[a]lways act in a professional, honest and ethical manner when conducting . . .

  activities with and on behalf of PNC.” Id. at ¶ 5. The COBE further prohibited employees from

  making or asking others to make “a false or misleading entry or report[,]” noting that this rule

  applied to all entries and reports, whether “financial or non-financial or for internal or external

  use.” Id. In addition, the COBE addressed expectations as to how PNC employees should deal

  with confidential information, which was defined as information “about PNC, [PNC] customers,

  shareholders, colleagues, or suppliers.” Id. at ¶ 6. The COBE provided that “[a]s a general rule,

  [employees] should assume all information learned on the job is confidential” and directed




                                                   2
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 3 of 17 PageID #: 1449




  employees to use confidential information “only for legitimate business purposes and never

  disclose to anyone who is not entitled to it.” Id.

         Plaintiff learned of the COBE when he was hired at which time he acknowledged and

  agreed that he had read it and agreed to comply with it. Id. at ¶ 4. Moreover, during his term of

  employment with PNC, Plaintiff underwent annual training about the COBE and, each year, he

  acknowledged that he had read and understood the COBE. Id. at ¶¶ 8, 10. Plaintiff understood

  that, if PNC found that an employee had been dishonest, the employee probably would be

  terminated. Id. at ¶ 11.

         As a loan officer, Plaintiff was responsible for facilitating and submitting customers’

  mortgage loan applications. Compl., Dkt. Entry No. 1-2, at ¶ 6. Around late February or early

  March 2015, he submitted two separate loan applications, from two separate prospective borrowers

  (“Ms. K” and “Mr. O”; together, “the Prospective Borrowers”), for two separate properties that

  were adjacent to each other. Def. 56.1 at ¶ 37; Pl. 56.1 at ¶¶ 40, 48. Each application sought a

  residential loan for a primary residence. Pl. 56.1 at ¶ 41.

         At the time Plaintiff submitted the applications, he had known the Prospective Borrowers

  for many years and, not only knew that they were married, but also knew that they intended to

  combine the two adjacent properties into one. Id. at ¶¶ 43-44. Plaintiff never had encountered a

  situation where Defendant approved applications for two primary residence loans for the purchase

  of two separate units to be combined into a single unit. Def. 56.1 at ¶ 36. Nevertheless, Plaintiff

  submitted each application separately as loans for a primary residence. Pl. 56.1 at ¶ 41. When

  Plaintiff submitted the loan applications, he did not disclose to PNC that he knew: (1) the

  Prospective Borrowers; (2) that they were married to one another; and (3) that they intended to

  combine the properties. Def. 56.1 at ¶¶ 27-28.



                                                       3
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 4 of 17 PageID #: 1450




          On March 21, 2015, Defendant made its initial counteroffer to Ms. K for a primary

  residence loan. Id. at ¶ 37; Ex. C. to Def.’s Mot. for Summ. J., Dkt Entry No. 26-3, at 75-78.1 By

  March 27, 2015, Defendant had learned that the Prospective Borrowers were married to one

  another. Pl. 56.1 at ¶ 47. On April 2, 2015, Defendant made a second counteroffer to Ms. K, this

  time for an investment property loan, not a primary residence loan. Id. at ¶ 48. The investment

  property loan carried a lower principal amount and higher interest rate than a primary residence

  loan. Id. at ¶ 49.

          Following this second counteroffer to Ms. K, Plaintiff complained to Defendant that its

  lending practices constituted discrimination based on marital status. Def. 56.1 at ¶¶ 15, 19. At his

  deposition, when asked about the basis for his complaints, Plaintiff testified as follows:

                   Q:         Nothing else happened?
                   A:         Absolutely nothing. I knew for sure they [PNC] were wrong,
                              everything what they’re doing, absolutely wrong. I know
                              law hundred percent on my side and there’s absolutely
                              nothing they [PNC] can do.
                   Q:         And when you say the law was a hundred percent on your
                              side, what do you mean, on your side of what?

                   [. . . ]

                   A:         If they’re not married, it will be no problem for them to
                              purchase two apartments. Because they’re married, they
                              cannot purchase two apartments as a primary residence.
                   Q:         And that’s your understanding. And where did you get that
                              from, that that was the issue?
                   A:         New York State have law stated discrimination based on
                              marriage.

  Id. at ¶ 19 (brackets in original).

          It is undisputed that Plaintiff complained about Defendant’s lending practices to his direct

  supervisor, Paul Matuszewski (“Matuszewski”), who was the Market Manager for the Defendant’s


          1
             For ease of reference, all exhibit page number citations are to the numbers generated by the Court’s
  Electronic Case Filing system when documents are filed.

                                                        4
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 5 of 17 PageID #: 1451




  Melville, Long Island branch. Id. at ¶ 18; Pl. 56.1 at ¶¶ 38-39. However, the parties dispute

  whether Plaintiff complained to anyone else. Def. 56.1 Reply at ¶¶ 50-52. Defendant relies on

  Plaintiff’s deposition testimony that he only complained to Matuszewski. Def. 56.1 at ¶ 18.

  Plaintiff asserts that he also complained to Clayton Robeson (“Robeson”), who was the PNC

  underwriter assigned to the Prospective Borrowers’ loan applications, and Anthony Canonico

  (“Canonico”), another PNC manager. Pl. 56.1 at ¶¶ 48, 50-52. In addition, Plaintiff argues that

  some emails he sent containing his complaints were forwarded to other “numerous managers”

  within PNC, which made them “aware” of his complaints. Id. at ¶ 58.

         The same day on which Defendant sent its second counteroffer to Ms. K, Plaintiff emailed

  Robeson at 4:39 p.m. to inform him that the Prospective Borrowers’ attorney had requested all

  communications with respect to their file and that he would send her “all emails.” Ex. A to Def.’s

  Mot. for Summ. J., Dkt Entry No. 26-1, at 86. At 6:28 p.m., Matuszewski emailed Plaintiff, saying:

  “DO NOT SEND ANY INTERNAL COMMUNICATIONS OUTSIDE THE BANK.” Def. 56.1

  at ¶ 29. Later that night, between 9:21 to 9:29 p.m., Plaintiff forwarded four internal PNC email

  threads about the Prospective Borrowers’ loan applications to their attorney. Id. at ¶ 30; Pl. 56.1

  at ¶ 59. The emails included summaries of PNC’s in-house legal counsel’s opinions and advice

  concerning the loan applications and the second counteroffer. Def. 56.1 at ¶ 30.

         Plaintiff admits that he forwarded the emails. Pl. 56.1 at ¶ 59. However, he denies that he

  saw the 6:28 p.m. email from Matuszewski before he forwarded the emails later that night. Id. at

  ¶ 61. According to Plaintiff, he did not see Matuszewski’s email until the following day. Id.

         In April 2015, PNC began to investigate Plaintiff after receiving a report of possible

  violations of the COBE. Def. 56.1 at ¶¶ 21-23; Pl. 56.1 at ¶ 63. PNC assigned Employee Relations

  Senior Investigator Richard Brizzi (“Brizzi”) to the investigation. Def. 56.1 at ¶ 23; Pl. 56.1 at ¶



                                                   5
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 6 of 17 PageID #: 1452




  63. Initially, the investigation focused on whether Plaintiff breached the COBE by forwarding

  emails to the Prospective Borrowers’ attorney. Def. 56.1 at ¶ 25. The scope of the investigation

  expanded after Brizzi interviewed Plaintiff on April 28, 2015. Id. Plaintiff admitted during the

  interview that he knew of the Prospective Borrowers’ intent to combine the adjacent properties at

  the time he submitted their loan applications. Id. at ¶ 35. After the interview, the investigation

  focused on both: (1) whether Plaintiff wrongfully forwarded the emails to the Prospective

  Borrowers’ attorney; and (2) whether he committed a dishonest act in violation of the COBE when

  he submitted the loan applications. Pl. 56.1 at ¶ 63.

         Following the investigation, Brizzi concluded that termination was appropriate because of

  Plaintiff’s violations of the COBE. Def. 56.1 at ¶¶ 27-28. Brizzi cited two reasons for this

  determination: (1) Plaintiff had violated PNC’s privacy and confidentiality policies when he

  forwarded the four PNC internal emails after he had been instructed not to forward any PNC

  communications outside of PNC; and (2) Plaintiff had committed a dishonest act when he

  submitted the Prospective Borrowers’ loan applications without disclosing that they were married

  and intended to combine the two adjacent properties into one. Id.

         Plaintiff claims that his termination was in retaliation for his complaints that Defendant

  had engaged in discriminatory lending practices. See, Pl. Opp’n at 1-2. Defendant denies this and

  argues that Plaintiff’s termination was based on his dishonest acts made in violation of the COBE,

  specifically: (1) forwarding PNC internal emails after being instructed not to do so; and (2)

  attempting to circumvent Defendant’s policies by not informing Defendant that the Prospective

  Borrowers were married to each other and planned on consolidating the two properties. See, Def.

  Mem. at 1, 6.




                                                   6
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 7 of 17 PageID #: 1453




                                        LEGAL STANDARD

         Summary judgment is appropriate where “the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). In deciding a motion for summary judgment, the court “must resolve all ambiguities,

  and credit all factual inferences that could rationally be drawn, in favor of the party opposing

  summary judgment and determine whether there is a genuine dispute as to a material fact, raising

  an issue for trial.”   McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir.

  2007) (internal quotation marks and citations omitted). A fact is “material” if it “might affect the

  outcome of the suit under governing law.” Id. (internal quotation marks and citations omitted).

  An issue of fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict

  for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         The movant bears the “difficult burden” of establishing that there are no genuine issues of

  material fact such that summary judgment is appropriate. Jeffreys v. City of N.Y., 426 F.3d 549,

  554 (2d Cir. 2005) (citation omitted). Once the movant has met its initial burden, the party

  opposing summary judgment “must do more than simply show that there is some metaphysical

  doubt as to the material facts . . . . [T]he nonmoving party must come forward with specific facts

  showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

  475 U.S. 574, 586-87 (1986) (internal quotation marks, citation, and emphasis omitted). The

  nonmoving party may not rely on “[c]onclusory allegations, conjecture, and speculation.” Kerzer

  v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998) (citation omitted).

         In determining whether summary judgment is warranted, “the court’s responsibility is not

  to resolve disputed issues of fact but to assess whether there are any factual issues to be tried[.]”

  Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 11 (2d Cir. 1986) (citations omitted); See also, Jeffreys,



                                                   7
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 8 of 17 PageID #: 1454




  426 F.3d at 553 (“Assessments of credibility and choices between conflicting versions of the

  events are matters for the jury, not for the court on summary judgment.”) (internal quotation marks

  and citation omitted). However, “[w]hen opposing parties tell two different stories, one of which

  is blatantly contradicted by the record, so that no reasonable jury could believe it, a court should

  not adopt that version of the facts for purposes of ruling on a motion for summary judgment.” Scott

  v. Harris, 550 U.S. 372, 380 (2007).

          In the context of employment discrimination and retaliation claims, courts must make

  special considerations. Specifically, where direct evidence of an employer’s retaliatory intent is

  not readily discernible, district courts must “carefully scrutinize[]” the available evidence for

  “circumstantial proof[.]” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224

  (2d Cir. 1994). Moreover, “summary judgment may not be granted simply because the court

  believes that the plaintiff will be unable to meet his or her burden of persuasion at trial . . . [t]here

  must be a lack of evidence in support of the plaintiff’s position or the evidence must be so

  overwhelmingly tilted in one direction that any contrary finding would constitute clear error.”

  Danzer v. Norden Systems, Inc., 151 F.3d 50, 54 (2d Cir. 1998). Nevertheless, these special

  considerations do not reduce the pleading requirements imposed upon plaintiffs necessary to defeat

  summary judgment motions. See, Baldwin v. Goddard Riverside Cmty. Ctr., 53 F. Supp.3d 655,

  667 (S.D.N.Y. 2014).

                                              DISCUSSION

          Plaintiff asserts claims under the NYSHRL and NYCHRL based on Defendant’s purported

  retaliation against him for his complaints that Defendant had engaged in discriminatory lending

  practices.   See, Compl. at ¶¶ 23, 30-43.         Both the NYSHRL and the NYCHRL prohibit

  discriminatory lending practices based on marital status. See, N.Y. Exec. Law § 296-a(1)(a) (2019)



                                                     8
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 9 of 17 PageID #: 1455




  (making it an “unlawful discriminatory practice” for a creditor to discriminate against an applicant

  for credit with respect to the purchase of a house based on the applicant’s marital status); N.Y.C.

  Admin. Code § 8-107(5)(d) (“It shall be an unlawful discriminatory practice for any . . . bank . . .

  to whom application is made for a loan, mortgage or other form of financial assistance for the

  purchase . . . of any housing accommodation . . . [t]o discriminate against such applicant . . .

  [b]ecause of the [applicant’s] . . . marital status[.]”). Both statutes further prohibit employers from

  taking an adverse employment action in response to complaints by employees of suspected

  discriminatory practices in violation of the statutes. See, N.Y. Exec. Law § 296(7) (2019) (making

  it an unlawful discriminatory practice for an employer to retaliate against an employee who has

  opposed any discriminatory practices); N.Y.C. Admin. Code § 8-107(7) (same).

  I.     NYSHRL

         Claims under the NYSHRL are evaluated under the three-step burden-shifting framework

  established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Hicks v. Baines, 593

  F.3d 159, 164 (2d Cir. 2010). First, plaintiff must establish a prima facie case of retaliation by

  demonstrating that: (1) he engaged in protected activity; (2) defendant was aware of the protected

  activity; (3) defendant took an adverse employment action against him; and (4) there is a causal

  connection between the protected activity and the adverse employment action. See, Bentley v.

  AutoZoners, LLC et al., 935 F.3d 76, 88 (2d Cir. 2019) (citation omitted). The plaintiff’s burden

  at this stage is de minimis, and the court’s role is limited to determining whether the proffered

  admissible evidence is sufficient to permit a rational factfinder to infer a retaliatory motive. Hicks,

  593 F.3d at 164.

         If plaintiff satisfies this initial burden, a presumption of retaliatory intent arises. The

  burden then shifts to the employer to “articulate some legitimate, [non-retaliatory] reason for its



                                                    9
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 10 of 17 PageID #: 1456




  action.” Bentley, 935 F.3d at 88 (internal quotation marks and citation omitted). Should the

  defendant meet this burden, the plaintiff must then show, by a preponderance of the evidence, that

  the proffered reason was merely a pretext for an unlawful motive. Id. (citations omitted).

         A. Plaintiff’s Prima Facie Case

         Initially, Defendant contends that Plaintiff cannot establish the first element of his prima

  facie case because he did not engage in a protected activity. See, Def. Mem. at 4-5. “The term

  protected activity refers to action taken to protest or oppose statutorily prohibited discrimination.”

  Wright v. Monroe Cmty. Hosp., 493 F. App’x 233, 236 (2d Cir. 2012) (internal quotation marks

  and citations omitted) (discussing protected activity under Title VII and the NYSHRL). When an

  employee communicates to his employer that he believes the employer to be engaged in a

  discriminatory practice, “that communication virtually always constitutes the employee’s

  opposition to the activity.” Littlejohn v. City of N.Y., 795 F.3d 297, 317 (2d Cir. 2015) (internal

  quotation marks and citation omitted) (emphasis in original). For a complaint to qualify as

  protected activity, the plaintiff must have a “good faith, reasonable belief” that he is opposing an

  unlawful practice. Kelly v. Howard I. Shapiro & Assocs. Consulting Eng’rs, P.C., 716 F.3d 10,

  14 (2d Cir. 2013) (internal quotation marks and citation omitted).

         Although Defendant does not dispute that Plaintiff complained to Defendant about its

  lending practices, it contends that his complaints were not reasonable or made in good faith. See,

  Def. Mem. at 4-5. Under New York law, marital status discrimination is limited to discrimination

  against those who are married or unmarried and does not apply to discrimination based on being

  married to a particular person. See, Christoforou v. Cadman Plaza N., Inc., 2009 WL 723003, at

  *7, n.8 (S.D.N.Y. Mar. 19, 2009) (“The New York Court of Appeals has held that the prohibitions

  against marital status discrimination under [NYSHRL] and [NYCHRL] prohibit discrimination



                                                   10
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 11 of 17 PageID #: 1457




  only on the basis of marital status, i.e. discrimination based on the mere fact that a person is married

  or unmarried.”). Defendant knew that Ms. K was married when it provided its initial counteroffer

  for a primary residence loan because the loan application Plaintiff submitted on behalf of Ms. K

  indicated she was married. See, Def. 56.1 at ¶ 37; Ex. C. to Def.’s Mot. for Summ. J., Dkt. Entry

  No. 26-3, at 71-74 (Uniform Residential Loan Application for Ms. K). According to Defendant,

  the loan reclassification from a primary residence loan to an investment property loan did not

  constitute discrimination based on marital status because it was based on Ms. K’s marriage to Mr.

  O, not on her status as a married individual.

         However, whether or not Defendant discriminated against Ms. K based on her marital

  status is irrelevant. Plaintiff need not prove that his underlying complaint had merit. He needs to

  prove only that it was motivated by a “good faith, reasonable belief” that Defendant’s practice was

  unlawful. See, Zann Kwan v. Andalex Grp, LLC, 737 F.3d 834, 843 (2d Cir. 2012) (internal

  quotation marks and citations omitted). Plaintiff made such a showing here.

         Plaintiff established through his deposition testimony that he had a good faith basis for

  making his complaint, which was based on his understanding of New York State discrimination

  laws. See, Def. 56.1 at ¶ 19. This is supported further by the affidavits Plaintiff submitted from

  his managers, Matuszewski and Canonico, wherein they attest that it was then and continues to be

  their belief that Defendant’s counteroffer on Ms. K’s loan was “a discriminatory act based on

  marital status.” Aff. of Paul Matuszewski, Dkt. Entry No. 28-2, at ¶ 16; Aff. of Anthony Canonico,

  Dkt. Entry No. 28-3, at ¶ 17. Defendant urges the Court to disregard these affidavits because they

  contain inadmissible hearsay. See, Def. Reply at 2 n.1. However, Matuszewski’s and Canonico’s

  statements regarding their beliefs do not constitute hearsay and the Court may consider them.

  Based on Plaintiff’s evidence, a reasonable juror could find that his complaints about Defendant’s



                                                    11
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 12 of 17 PageID #: 1458




  lending practices were reasonable and made in good faith and that he therefore had engaged in

  protected activity.

          Defendant further contends that Plaintiff fails to establish that Defendant knew about

  Plaintiff’s complaints. See, Def. Mem. at 5-6; Def. Reply at 4-5. To satisfy the knowledge prong

  of his prima facie case, Plaintiff need not show that the individual who terminated him knew of

  his complaints.       Instead, he simply must establish “general corporate knowledge” of his

  complaints. See, Papelino v. Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 92 (2d Cir.

  2011). It is undisputed that Plaintiff complained to Matuszewski, his direct supervisor. Def. 56.1

  at ¶ 18. Matuszewski’s knowledge is sufficient to establish general corporate knowledge. See,

  Schaper v. Bronx Lebanon Hosp. Ctr., 408 F. Supp.3d 379, 391 (S.D.N.Y. 2019) (finding that

  complaints to those in supervisory positions satisfy the corporate knowledge requirement); Hagan

  v. City of N.Y., 39 F. Supp.3d 481, 502 (S.D.N.Y. 2014) (same). Defendant cites no authority to

  support its argument that Matuszewski was not a sufficiently high ranking officer such that a

  complaint to him would impute general corporate knowledge.               See, Def. Mem. at 4-5.

  Accordingly, the Court finds that Plaintiff has satisfied the knowledge prong of his prima facie

  case.

          Defendant does not dispute Plaintiff’s evidence with respect to the remaining elements of

  a retaliation claim: adverse action and causation.       It is well established that Defendant’s

  termination of Plaintiff constitutes an adverse action. See, Davis v. N.Y.C. Dep’t of Educ., 804

  F.3d 231, 235 (2d Cir. 2015) (noting that an employer’s action toward an employee constitutes an

  adverse employment action where it is “materially adverse with respect to the terms and conditions

  of employment”) (internal quotation marks and citation omitted). Additionally, the three-month

  period between Plaintiff’s complaint and his termination is sufficiently short to make a prima facie



                                                  12
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 13 of 17 PageID #: 1459




  showing of causation through temporal proximity. See, Gorzynski v. JetBlue Airways Corp., 596

  F.3d 93, 110 (2d Cir. 2010) (“Though this Court has not drawn a bright line defining, for the

  purposes of a prima facie case, the outer limits beyond which a temporal relationship is too

  attenuated to establish causation, we have previously held that five months is not too long to find

  the causal relationship.”) (citation omitted). Accordingly, Plaintiff has established a prima facie

  case of retaliation.

          B. Defendant’s Proffered Reasons

          According to Defendant, it terminated Plaintiff because he had violated its policies, not in

  retaliation for his complaints regarding Defendant’s lending practices. An employer’s good faith

  belief that an employee has engaged in misconduct is a legitimate reason to terminate the

  employee. See, Roge v. NYP Holdings, Inc., 257 F.3d 164, 169 (2d Cir. 2001) (holding that

  employer’s good faith belief that plaintiff had engaged in work related fraud was legitimate reason

  to terminate plaintiff); Howell v. Montefiore Med. Ctr., 2016 WL 880373, at *6 (S.D.N.Y. Feb.

  16, 2016), aff’d, 675 F. App’x 74 (2d Cir. 2017) (holding that employer’s determination that

  plaintiff had violated employer’s policies constituted a legitimate reason to fire plaintiff).

          It is undisputed that: (1) the COBE prohibited employees from making or asking others to

  make false or misleading entries or reports; (2) Plaintiff submitted the Prospective Borrowers’ loan

  applications as separate applications for primary residence loans, despite: (a) knowing that they

  were married to each other and intended to combine their two properties; and (b) never knowing

  of any instance where Defendant approved two separate applications for primary residence loans

  for the purchase of two separate units that were intended to be combined into a single unit; (3) the

  COBE prohibited employees from disclosing confidential information about customers; (4)

  Plaintiff forwarded four internal emails about the Prospective Borrowers (including privileged



                                                    13
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 14 of 17 PageID #: 1460




  attorney information) to the buyers’ attorney, despite having received instructions from

  Matuszewski not to do so; (5) Defendant investigated and interviewed Plaintiff after receiving a

  report of possible COBE violations; (6) upon completing the investigation, Defendant concluded

  that termination was appropriate because Plaintiff had engaged in dishonesty when he submitted

  the Prospective Borrowers’ loan applications and had violated Defendant’s policies when he

  forwarded the four internal emails to the Prospective Borrowers’ attorney. See, Def. 56.1 at ¶¶ 5-

  6, 21-23, 25, 27-30, 36; Pl. 56.1 at ¶¶ 27-28, 41, 43-44, 59, 63.

          Based on this undisputed evidence, a reasonable juror could conclude that Defendant

  terminated Plaintiff because he had violated Defendant’s policies. Accordingly, Defendant has

  met its burden to articulate a non-pretextual, legitimate, non-retaliatory reason for terminating

  Plaintiff.

          C. Plaintiff’s Showing of Pretext

          Plaintiff asserts that there are inconsistencies in Defendant’s proffered reasons for

  terminating him. See, Pl. Opp’n at 9-14. A plaintiff may demonstrate pretext by showing

  “weaknesses, implausibilities, inconsistencies, or contradictions in the employer’s proffered

  legitimate, nonretaliatory reasons for its action.” Zann Kwan, 737 F.3d at 846. According to

  Plaintiff, Brizzi’s notes and internal communications made during his investigation reveal that

  Defendant did not believe that Plaintiff had violated its policies. Instead, Defendant “engaged in

  a systematic creation of reasons to terminate [his] employment.” Pl. Opp’n at 9 (emphasis in

  original).

          While Plaintiff provides evidence of Brizzi’s thought process during the investigation, he

  does not point to any conclusion Brizzi reached that contradicts Defendant’s proffered reasons for

  terminating Plaintiff. See, Id. at 9-17. For instance, Plaintiff cites to a conversation on Defendant’s



                                                    14
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 15 of 17 PageID #: 1461




  internal messaging system between Brizzi and another PNC investigator where they discuss that

  Ms. K applied for the loan using her maiden name, which was different from Mr. O’s last name.

  Id. at 12-13. On discovering this information, Brizzi said: “So credit reports . . . and [mortgage

  application] is in her maiden name? hmmm . . . OK so I don’t think we have any dishonesty . . .

  Will let you know after the call.” Id. at 12. The fact that Brizzi gave Plaintiff the benefit of the

  doubt as he conducted the investigation does not contradict his ultimate finding that Plaintiff had

  acted dishonestly.

         The case on which Plaintiff relies, Zann Kwan 737 F.3d 834, is inapposite. See, Id. at 11.

  There, the employer had filed a statement with the Equal Employment Opportunity Commission

  (“EEOC”) explaining that plaintiff had been terminated because of the employer’s change in

  business focus. See, Zann Kwan 737 F.3d at 846. Later, the plaintiff’s direct supervisor testified

  that plaintiff had not been terminated because of a shift in company focus. Based on this direct

  contradiction between the EEOC statement and subsequent testimony, the court held that a

  reasonable juror could conclude that the employer’s explanation for the plaintiff’s termination was

  pretextual. Id. at 847. By contrast, here, neither Brizzi nor anyone else working for Defendant

  offered contradictory statements regarding the reasons for Plaintiff’s termination.

         Plaintiff further contends that Defendant’s proffered reasons for his termination were

  pretextual because Brizzi’s investigation was not thorough. See, Pl. Opp’n at 13. However, an

  employee’s “disagreement with the thoroughness of an investigation is not, in and of itself,

  sufficient to demonstrate [retaliatory] intent.” Alexiadis v. New York Coll. of Health Pros., 891 F.

  Supp.2d 418, 431 (E.D.N.Y. 2012). Moreover, even if Defendant was mistaken in its ultimate

  conclusion that termination was warranted, such a mistake would not establish pretext. See,

  Hongyan Lu v. Chase Inv. Servs. Corp., 412 F. App’x 413, 417 (2d Cir. 2011) (summary order)



                                                  15
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 16 of 17 PageID #: 1462




  (finding that the possibility that employer had erroneously disciplined plaintiff was not evidence

  of pretext and affirming summary judgment in favor of defendant); Kalra v. HSBC Bank USA,

  N.A., 567 F. Supp.2d 385, 397 (E.D.N.Y. 2008), aff’d, 360 F. App’x 214 (2d Cir. 2010) (“[I]t is

  well settled that the mere fact that an employee disagrees with an employer’s evaluation of that

  employee’s misconduct or deficient performance, or even has evidence that the decision was

  objectively incorrect, does not necessarily demonstrate, by itself, that the employer’s proffered

  reasons are a pretext for termination.”) (citations omitted).

         In his deposition, Plaintiff testified that he did not “have any evidence to show that the

  reason for [Defendant’s] decision to terminate [him] was retaliation and not some other reason[.]”

  Ex. A to Def.’s Mot. for Summ. J., Dkt Entry No. 26-1, at 41. Discovery has not changed this.

  Ultimately, Plaintiff fails to offer any evidence that creates a genuine issue of material fact as to

  whether Defendant’s proffered reasons for terminating him were pretextual.             Accordingly,

  Defendant’s motion for summary judgment is granted as to the NYSHRL claim.

  II.    NYCHRL

         With respect to NYCHRL claims, the general McDonnell Douglas framework still applies.

  Gorman v. Covidien, LLC, 146 F. Supp.3d 509, 529-30 (S.D.N.Y. 2015). However, district courts

  “must analyze NYCHRL claims separately and independently from any federal and state law

  claims” and “constru[e] the NYCHRL’s provisions broadly in favor of discrimination plaintiffs,

  to the extent that such a construction is reasonably possible.”        Mihalik v. Credit Agricole

  Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013).

         The NYCHRL’s retaliation provision is “broader” than its federal and state counterparts.

  Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 76 (2d Cir. 2015) (internal quotation marks and

  citations omitted). It “protect[s] plaintiffs who oppose any practice forbidden under the law from



                                                   16
Case 1:17-cv-00276-DLI-VMS Document 37 Filed 01/06/21 Page 17 of 17 PageID #: 1463




  conduct reasonably likely to deter a person engaging in such action.” Id. (internal quotation marks,

  alteration, and citations omitted). Nonetheless, even for claims arising under the NYCHRL, the

  plaintiff must establish a prima facie case and, if the plaintiff makes a such a showing, the

  defendant then has the opportunity to offer legitimate reasons for its actions. Id. at 75-76 (citation

  omitted). If the defendant satisfies that burden, summary judgment is appropriate only if no

  reasonable jury could conclude that the defendant’s reasons were pretextual. Id. at 76 (citations

  omitted).

          Plaintiff’s retaliation claim also fails under the NYCHRL’s broader standard. For the

  reasons discussed above with respect to the NYSHRL claim, Plaintiff has established a prima facie

  case of retaliation. However, the undisputed facts establish that Defendant terminated Plaintiff

  after investigating his conduct and determining that he had violated Defendant’s policies, and

  Plaintiff has not offered more than bald conclusory statements to rebut this showing. As such, a

  reasonable juror could not conclude that Defendant’s reasons for terminating Plaintiff were

  pretextual. Accordingly, Defendant’s motion for summary judgment with respect to the NYCHRL

  claim is granted.

                                            CONCLUSION

          For the reasons set forth above, Defendant’s motion for summary judgment is granted in

  its entirety.


  SO ORDERED.

  Dated: Brooklyn, New York
         January 6, 2021

                                                                           /s/
                                                                  DORA L. IRIZARRY
                                                                United States District Judge



                                                   17
